EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Dr. Jong Won Kim, Esq. (Reg. No. 66,993) on March 24, 2022.

The application has been amended as follows: 
The Title was changed to: STORM DRAIN FILTERS
Claims 1-7 were canceled.
8.	(New) A rainwater runoff contaminant filtration apparatus comprising: 
a body having an open top end permitting rainwater runoff to enter and an outlet formed in lower portion of said body, through which rainwater runoff may exit; 
a filter basket located inside said body for receiving the rainwater runoff introduced into said open top end and removing at least some contaminants from said rainwater runoff as it passes through said filter basket; 
a collector located above said filter basket, said collector having an inlet directing rainwater runoff into said filter basket;
a connection and sensing unit including a spring cylinder connecting said filter basket to said collector, a contactless sensor located at an outer portion of the spring cylinder and a magnet located at an inner portion of the spring cylinder, said magnet moving in accordance with movement of the spring cylinder, said contactless sensor sensing a weight of said filter basket on the basis of reciprocation of the spring cylinder and the location of said magnet; and 
a signal transmitter for transmitting a signal corresponding to the weight of said filter basket as sensed by said contactless sensor, to a location remote from said apparatus.

10. (New) The rainwater runoff contaminant filtration apparatus of claim 8, wherein said filter basket has a plurality of filtering holes formed in each of a plurality of side surfaces and a lower surface thereof, each filtering hole having a predetermined size.
11. (New) The rainwater runoff contaminant filtration apparatus of claim 10, further including a filter bag disposed within said filter basket.
12. (New) The rainwater runoff contaminant filtration apparatus of claim 10, wherein said filter basket is rectangular.
13.  (New) The rainwater runoff contaminant filtration apparatus of claim 8, wherein said collector has a shape in which a cross-sectional diameter of said inlet gradually decreases from the top to the bottom, and said collector is supported on said body by a ledge.
14.  (New) The rainwater runoff contaminant filtration apparatus of claim 8, further comprising a pre-treatment unit arranged between said collector and said filter basket.
15.  (New) The rainwater runoff contaminant filtration apparatus of claim 8, wherein said connection and sensing unit includes a piezoelectric vibration sensor to sense vibrations due to a flow of the rainwater runoff introduced into said collector or a pre-treating unit, and generate an electrical signal operative to activate said connection and sensing unit and said signal transmitter.

17.  (New) A monitoring system of a rainwater runoff contaminant filtration apparatus, comprising: 
the rainwater runoff contaminant filtration apparatus of claim 8; and 
a remote control device determining whether or not to clean said filter basket on the basis of a weight information signal transmitted by said signal transmitter.
In the Specification
At page 6, line 3; “body catching jaw” was changed to --ledge--
At page 7, line 3; “body catching jaw” was changed to --ledge--
At page 18, line 7; “body catching jaw” was changed to --ledge--
At page 19, line 25; “body catching jaw” was changed to --ledge--
At page 20, lines 6-7; “body catching jaw” was changed to --ledge--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a rainwater runoff filtration apparatus including in combination, a body, filter basket, collector, a connection and sensing unit including a spring cylinder connecting said filter basket to said collector, a contactless sensor located at an outer portion of the spring cylinder and a magnet located at an inner portion of the spring cylinder, said magnet moving in accordance with movement of the spring cylinder, said contactless sensor sensing a weight of said filter basket on the basis of reciprocation of the spring cylinder and the location of said magnet; and 
a signal transmitter for transmitting a signal corresponding to the weight of said filter basket as sensed by said contactless sensor, to a location remote from said apparatus..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776